Citation Nr: 1111377	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-11 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the delimiting date for the award of Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, beyond October 28, 2008.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from July 1978 to August 1980.  The appellant is his spouse.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2009, a statement of the case was issued in April 2009, and a substantive appeal was received in April 2009.  The appellant testified at a Board hearing at the local RO in December 2010.  At the hearing, she stated that she wished to proceed without representation.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being a spouse of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D); 38 C.F.R. § 21.3021(a)(3)(i).  The appellant's eligibility for Chapter 35 benefits in this case derives from her status as a spouse of a permanently and totally disabled veteran.  In the instant case, an October 1998 rating decision established basic eligibility for DEA benefits from October 17, 1998.  In September 2000, the appellant applied for DEA benefits.  In November 2000, a Certificate of Eligibility was issued to the appellant and she was notified that her delimiting date was October 28, 2008.  Her approved courses were Business Administration at Horry-Georgetown Technical College.  It appears that in 2008, she transferred to Morris College.  

According to statute and regulation, eligibility extends 10 years from whichever of the following last occurs: (a) the date on which the Secretary first finds the spouse from whom eligibility is derived has a service-connected total disability permanent in nature; (b) the date of death of the spouse from whom eligibility is derived, who dies while a total disability evaluated as permanent in nature was in existence; or (c) the date on which the Secretary determines that the spouse from whom eligibility is derived died of a service-connected disability.  38 U.S.C.A. § 3512(b)(1).  The beginning date of the 10-year period of eligibility for a spouse of a veteran with a permanent and total disability evaluation effective after October 26, 1986, is the effective date of the evaluation or the date of notification of such evaluation, whichever is more advantageous to the spouse, if the spouse has not chosen another date between either of these two dates, which has been is approved by the Secretary.  38 U.S.C.A. § 3512(b)(1)(A); 38 C.F.R. § 21.3046(a)(2)(iii).

However, in Ozer v. Principi, 14 Vet. App. 257 (2001), the United States Court of Appeals for Veterans Claims (Court) stated that 38 U.S.C.A. § 3512(b)(1) determined the eligibility period for spouses and surviving spouses.  As noted above, that subsection states that the eligibility period ends 10 years after whichever of three events occurs last.  The Court stated that the finding that the veteran has a total service-connected disability permanent in nature could never be the last of these three events since the other two events are post-mortem.  For those spouses whose eligibility had been determined on the basis that the veteran had a total service-connected disability permanent in nature, the Court's decision has the effect of ending delimiting dates provided that there is still Chapter 35 entitlement remaining or if Chapter 35 eligibility was just established on that basis.  The Court invalidated the 10-year limitation provided under 38 C.F.R. § 21.3046(c).

However, pursuant to Pub. Law 107-103, Congress invalidated Ozer and reinstated a 10-year delimiting period in which spouses may, upon first becoming eligible, use Chapter 35 spouse benefits.  However, the law included a special "saving" provision for those spouses granted Chapter 35 benefits pursuant to an unlimited delimiting period provided under Ozer and the amendments contained in this law are only applicable to any determination of the eligibility of a spouse made on or after December 27, 2001.  See Pub. L. 107-103, § 108(c)(4), 115 Stat. 985 (2001).  

In the instant case, the appellant's eligibility appears to have been granted in November 2000.  Nevertheless, although her eligibility was granted prior to December 27, 2001, it appears that the RO has not considered the holding in the Ozer case, which ended delimiting dates under Chapter 35 cases.  38 C.F.R. § 21.3046(c)(ii).  Moreover, applicable regulations also provide that if on or after December 27, 2001, the spouse changes her program of education, the eligibility period is determined as provided in paragraph (a) of 38 C.F.R. § 21.3046.  See 38 C.F.R. § 21.3046(c)(ii).  However, in the instant case, although she did change schools, it is unclear from the record as to whether the appellant changed her program of education.  Thus, if the instant case falls under the Ozer "saving" provision, it must also be determined whether the appellant changed her program of education.  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issue on appeal to specifically include consideration of the provisions under 38 C.F.R. § 21.3046(c)(ii) in accordance with Ozer.  The RO should specifically make a determination as to whether the appellant changed her education program after December 22, 2001.  If the benefit sought on appeal is not granted, the appellant should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


